People ex rel. Prieston v Nassau County Sheriff's Dept. (2018 NY Slip Op 04963)





People ex rel. Prieston v Nassau County Sheriff's Dept.


2018 NY Slip Op 04963


Decided on July 3, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2018-07190

[*1]The People of the State of New York, ex rel. Evans D. Prieston, on behalf of Kenel Beaubrun, petitioner,
vNassau County Sheriff's Department, respondent.


Evans D. Prieston, Long Island City, NY, petitioner pro se.
Madeline Singas, District Attorney, Mineola, NY (Tova B. Simpson of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for the release of the detainee, Kenel Beaubrun, upon his posting of an insurance company bail bond in the aggregate sum of $500,000 on Nassau County Indictment Nos. 1512N/17 and 86N/18.
ADJUDGED that the writ is sustained, without costs or disbursements, and the respondent Nassau County Sheriff's Department is directed to immediately release the detainee, Kenel Beaubrun, upon his posting of an insurance company bail bond in the aggregate sum of $500,000 on Nassau County Indictment Nos. 1512N/17 and 86N/18.
"While CPL 520.30 allows a court to conduct an inquiry into the source of collateral pledged to secure issuance of an insurance company bail bond, the court cannot question the business judgment of the issuing company with regards to the amount of collateral it requires to secure the bond" (People ex rel. Savage v Horn, 56 AD3d 806, 806-807). Here, the Supreme Court erred in disapproving the bail on the ground that the amount of collateral posted to secure the bond was insufficient (see People ex rel. Savage v Horn, 56 AD3d at 807).
BALKIN, J.P., ROMAN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court